Citation Nr: 0911736	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  08-02 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served with the recognized guerrillas from August 
14, 1942 to May 18, 1945, and with the Regular Philippine 
Army from May 19, 1945 to January 2, 1946.  The Veteran died 
in December 1998, and the Veteran's widow is the appellant in 
this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which in pertinent part, denied 
service connection for cause of the Veteran's death and 
nonservice-connected death pension benefits.  

The Board notes that the appellant waived initial RO 
consideration of the new evidence submitted in conjunction 
with her claim.  38 C.F.R. § 20.1304(c) (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  Prior to the Veteran's demise, service connection was not 
in effect for any disability.

3.  The competent and credible evidence fails to show that 
the cause of the Veteran's death is related to service.

4.  The service department records show that the decedent 
served with the recognized guerrillas from August 14, 1942 to 
May 18, 1945 and with the Regular Philippine Army from May 
19, 1945 to January 2, 1946.  





CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.5, 
3.303, 3.307, 3.309, 3.312 (2008).

2.  The legal criteria for basic eligibility for VA 
nonservice-connected death pension benefits are not met.  38 
U.S.C.A. § 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.2, 3.3 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of the Veteran's death

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Where a veteran who served for ninety days or more 
during a period of war develops organic heart disease of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

A January 1999 certificate from the Office of the Municipal 
Civil Registrar shows that the Veteran died in December 1998 
as a result of cardiorespiratory arrest, septicemia with 
metastasis, and colonic cancer.  A June 2006 certificate from 
that same office notes cardiorespiratory arrest and colonic 
cancer.  The appellant asserts that the cause of the 
Veteran's death is service related.  

A review of the record demonstrates that service connection 
for the cause of the Veteran's death is not warranted, 
however.  There is no competent and credible evidence showing 
that the cause of the Veteran's death is in any way related 
to service or any event of service.  

The record reflects that prior to the Veteran's demise, 
service connection was not in effect for any disability.  
Additionally, the Veteran's available service records show 
normal findings, as no wounds or illnesses are noted.  See 
Affidavit for Philippine Army Personnel.  The post service 
evidence of record has been thoroughly reviewed, to include 
medical reports from Kagawarang Medical Department, Veterans 
Memorial Center, St. Paul's Hospital, and medical statements 
from Doctors A.F.M., A.G.G., J.E.E., P.E., and F.S.  Not one 
of the medical reports or statements suggests that the cause 
of the Veteran's death is in any way related to service.  The 
same is true with the lay statements of record.  See 
statements from V.P.C., V.M. and J.M.  

The only evidence of record attributing the cause of the 
Veteran's death to service is the appellant's statements.  
The appellant's statements alone are not sufficient to prove 
that the cause of the Veteran's death is related to military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As the appellant is not a physician, 
she is not competent to make a determination that the cause 
of the Veteran's death was related to military service or to 
any service-connected disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As such, there is no medical evidence of 
record linking the cause of the Veteran's death to his active 
military service.  Service connection is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of record relating the cause of the Veteran's death to his 
active military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nonservice-connected death pension benefits

The appellant asserts that she is entitled to nonservice-
connected death pension benefits.  

The law authorizes the payment of nonservice-connected 
disability pension to a Veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each Veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a Veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  

As noted above, the Veteran had recognized guerilla service 
from August 14, 1942 to May 18, 1945, and recognized 
Philippine Army service from May 19, 1945 to January 2, 1946.  
The service department's determination is binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Board 
finds that the appellant is not eligible for death pension 
benefits.  

The appellant has not submitted any information different 
from the information provided to and used by the service 
department in its verification of the Veteran's service.  In 
addition, the Board notes that the official documents do not 
indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
death pension.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a).  Thus, the Board finds 
that the appellant does not have the requisite qualifying 
service, and therefore, she is not eligible for nonservice-
connected death pension benefits.  

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent; therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The VCAA 
notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Regarding service connection for the cause of the Veteran's 
death.  In October 2007 VA satisfied the duty to notify the 
appellant of the mandates of the VCAA.  Although notice was 
not provided prior to the initial adjudication of her service 
connection claim, this timing defect was cured by issuance of 
the Statement of the Case in January 2008.  Further, the 
record demonstrates that the appellant has been afforded a 
meaningful opportunity to participate in the adjudication of 
her claim.  Thus, any timing error is harmless.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006). 

The duty to assist has also been satisfied.  The available 
service records and indicated private medical records have 
been obtained.  There is no indication in the record that 
additional evidence relevant to the cause of the Veteran's 
death issue is available and not part of the claims file.  
Although a VA medical opinion was not provided to the 
appellant in connection with her claim, none is needed.  
There is no competent and credible evidence of record 
suggesting a nexus between the cause of the Veteran's death 
and service.  

Regarding the appellant's claim for death pension benefits, 
in the present case, there is no legal basis upon which the 
benefits may be awarded and the appellant's claim must, 
regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal 
where the law and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).  

Accordingly, VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


